J-S50009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SULIMAN ALI                                :
                                               :
                       Appellant               :   No. 747 EDA 2020

             Appeal from the PCRA Order Entered February 3, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0004208-2012


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED: MARCH 1, 2021

        Appellant, Suliman Ali, appeals from the post-conviction court’s order

denying his timely-filed petition under the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546.             Appellant avers that his trial counsel was

ineffective for failing to file a motion to suppress evidence obtained as a result

of the purportedly illegal stop of his vehicle. After careful review, we affirm.

        The PCRA court summarized the facts and procedural history of

Appellant’s case, as follows:

           [O]n January 27, 2012, in Hatboro, Montgomery County[,]
           ... [Appellant] entered Burdick’s News Agency (“Burdick’s”)
           and robbed Sandra Hollis, Mirta Atreides, Martin Atreides,
           and Michael Ballasy at gunpoint. Evidence at trial revealed
           that Mirta Atreides was eating lunch at the counter with her
           husband, Martin Atreides, when she felt someone nudge her
           twice on her back. When she turned around, she saw that
           an unknown man was holding a gun against her. Martin
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50009-20


       Atreides, who was able to see the handgun in the robber’s
       hand, described it as a small, black revolver, similar to a .38
       caliber. The robber told Mr. and Mrs. Atreides[,] “I want
       your money,” and forced them to the register where Sandra
       Hollis, the owner of Burdick’s, was standing. At the register,
       the robber pointed the gun at Hollis. She immediately
       opened the register, began counting the money, and giving
       it to the robber. At this time, Michael Ballasy, a regular
       customer at Burdick’s, walked in through the back door.
       [Appellant] made the four (4) victims walk to the back of
       the store. Once there, Hollis was able to hit the alarm
       button and the robber fled the scene.

       The robber was caught on Burdick’s video surveillance inside
       the store. He also was caught on All Systems TV and
       Satellite video surveillance, riding a mountain bike up to
       Burdick’s at the time of the robbery. [Appellant], through
       counsel, stipulated to the authenticity of the videos
       recovered and that they appeared in court in the same
       condition as they did on January 27, 2012.

       Shortly after the robbery occurred, Hatboro resident James
       DeHope saw a gold Jeep Grand Cherokee stopped in the
       middle of South Chester Avenue near his neighbor’s
       residence at 87 Williams Lane. South Chester Avenue
       parallels York Road. Burdick’s is located at the intersection
       of Byberry Road and York Road. The distance from Burdick’s
       to 87 Williams Lane along roadways is about one quarter
       (.25) of a mile. The distance from 87 Williams Lane to 9
       Hunters Way is approximately one (1) mile. [Appellant’s]
       residence is 9 Hunters Way.

       DeHope noticed that the gold Jeep had its front passenger
       door open. He saw that an African-American man, later
       identified … [as Appellant], was behind the wheel of the
       vehicle. DeHope observed an African-American woman,
       later identified to be [Appellant’s] wife, Connie Johnson,
       walk around from behind the vehicle and get into the
       passenger seat. She was carrying a bundle wrapped in cloth
       that resembled a jacket under her arm. The car’s hatch was
       not open nor was any door on the driver’s side. The only
       other location [from which] the woman could have come …
       was DeHope’s neighbor’s house at 87 Williams Lane.
       DeHope had never seen these two (2) people before.


                                    -2-
J-S50009-20


          DeHope told a nearby police officer what he had seen and
          pointed out the gold Jeep to the officer.

          Officer Andrew Valleley stopped the gold Jeep seen by
          DeHope on January 27, 2012, a few blocks [from] Burdick’s
          [and] about forty-five (45) minutes to one (1) hour after the
          robbery occurred. [Appellant] was in the driver’s seat and
          Johnson was in the front passenger seat. [Appellant] was
          wearing a gray sleeveless T-shirt and sweatpants, despite
          [the] cold[,] January weather. [Appellant] told O[fficer]
          Valleley that he had stopped his vehicle on South Chester
          Avenue because Johnson was vomiting outside the vehicle.
          There was no odor or sign of vomiting about Johnson. At
          South Chester Avenue, where [Appellant] and Johnson had
          been stopped, there were no signs that anyone had been
          vomiting in that area or the area nearby.[1] [Three days
          later,] Sergeant James Petrik … found a black knit cap under
          the bushes outside 87 Williams Lane.[2] An NMS Labs report
          found that the black knit cap located under the bushes at 87
          Williams Lane had [Appellant’s] DNA on it. [Appellant],
          through counsel, stipulated to the contents and results of
          the NMS report.

          Police officers executed a search warrant on [Appellant’s]
          home at 9 Hunters Way in Hatboro. From [Appellant’s]
          home, police recovered a Taurus handgun, a bicycle, a pair
          of sweatpants, a blue nylon bag, a pair of sneakers, a pair
          of fingerless gloves, and four hundred sixteen dollars ($416)
          in U.S. currency.      The black Taurus handgun closely
          resembled the gun used in the robbery at Burdick’s on
          January 27, 2012. The bicycle closely resembled the
          robber’s bicycle from the surveillance video[,] in that both
          bicycles had two (2) LED headlights on the handlebars, the
          same or similar color scheme, and a full-suspension
          mountain bike frame.          The sweatpants also closely
          resembled the ones that the robber wore. The blue nylon
          bag, sneakers, and fingerless gloves recovered from
          [Appellant’s] residence, all of which contained [Appellant’s]
____________________________________________


1Appellant and his wife were permitted to drive away after the stop. See
Appellant’s Brief at 10 (citing N.T. Trial, 4/22/13, at 194).

2The circumstances surrounding Sergeant Petrick’s discovery of the hat will
be discussed in more detail, infra.

                                           -3-
J-S50009-20


          DNA, closely resembled the items the robber is shown to
          use in the video surveillance. Police found the four hundred
          sixteen dollars ($416) in U.S. currency in a purse belonging
          to Johnson.

          [Appellant], through counsel, stipulated that his prior record
          makes him a person not to possess a firearm pursuant to 18
          Pa.C.S. § 6105 and that he did not possess a license to carry
          a firearm pursuant to 18 Pa.C.S. § 6106. [Appellant] also
          stipulated to the fact that the firearm recovered from his
          home was tested by Detective John Finor and found to be
          operable and within the definition of “firearm” under 18
          Pa.C.S. §§ 6105 and 6106.

          On April 20, 2012, [Appellant] was taken into custody by
          the Hatboro Police Department.       Once at the station,
          Detective Sergeant Cameron Goold, a 25-year veteran of
          the Hatboro Police Department, gave [Appellant] his
          Miranda[3] warnings, both orally and in writing. Det. Sgt.
          Goold reviewed the Miranda form with [Appellant], and
          [Appellant] indicated that he understood, initialed each
          question, and signed the form. [Appellant] indicated that
          he was willing to speak with police and give his voluntary
          statement. At around 1:30 p.m., [Appellant] gave a written
          statement to Hatboro Police stating that he did not want to
          speak about the robbery at Burdick’s[,] except to say that
          his wife had nothing to do with it.       After taking this
          statement, Hatboro Police placed [Appellant] in a holding
          cell.

          At around 2:30 p.m., as Det. Sgt. Goold walked by the
          holding cell in order to leave the processing room,
          [Appellant] asked to give a second statement. Det. Sgt.
          Goold asked [Appellant] what he wanted to tell him, and
          [Appellant] responded, “I did it.” At this time, Det. Sgt.
          Goold took [Appellant] out of the holding cell, and placed
          him in the processing room, where he took out a second
          Miranda rights form and again advised [Appellant] of his
          rights. He followed the same process and procedure to
          obtain a signed Miranda form and statement from
          [Appellant].

____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -4-
J-S50009-20


       In [Appellant’s] second statement, he admitted to
       committing the robbery at Burdick’s on January 27, 2012.
       He admitted that he stole nine hundred ($900) in U.S.
       currency from Burdick’s to pay taxes on a house in New
       Jersey. He admitted that he used a gun during the robbery.
       He described how when he arrived outside of Burdick’s, he
       sat in the front of the empty bank next door, waiting for
       people to exit. He admitted that while he was committing
       the robbery, there were four (4) people inside the store and
       he told them to go to the cash register. He described how
       when he initially walked in, two (2) of the victims were
       sitting down, one (1) was by a cash register, and there was
       an older gentleman in the back of the store. [Appellant]
       admitted that he told the woman behind the cash register
       to give him the money and she then started to count it. He
       then admitted that after he got the money he ran out the
       front door, got on his bicycle and fled the scene.

       Det. Sgt. Goold testified that his exchange with [Appellant]
       was cordial, polite, and conversational in tone. [Appellant]
       did not show signs of impairment or duress. Police never
       threatened nor made any promises to [Appellant]. At no
       time after waiving his rights did [Appellant] invoke his rights
       to remain silent or to have a lawyer present. On April 22,
       2013, this [c]ourt held a suppression hearing, where
       [Appellant] sought to suppress the two (2) written
       statements given by [Appellant] to Hatboro Police on April
       20, 2012[,] on the ground that [Appellant’s] waiver of his
       Miranda rights was involuntary. This [c]ourt denied the
       Motion to Suppress and held that [Appellant] gave both
       statements knowingly, voluntarily, and intelligently after
       having been informed of his Miranda rights each time. The
       notes of testimony of the suppression hearing held on April
       22, 2013[,] were stipulated to and made part of the trial
       record as it related to the manner in which [Appellant’s]
       statements were taken.

       On April 23, 2013, this [c]ourt found [Appellant] guilty
       beyond a reasonable doubt of one (1) count of Robbery -
       Threatening Serious Bodily Injury, 18 Pa.C.S. §
       3701(a)(1)(ii); one (1) count of Robbery - Committing or
       Threatening to Commit any F1 or F2, 18 Pa.C.S. §
       3701(a)(1)(iii); one (1) count of Robbery - Taking Property
       by Force, 18 Pa.C.S. § 3701(a)(1)(iv); one (1) count of
       Person not to Possess a Firearm, 18 Pa.C.S. § 6105(a)(1);

                                    -5-
J-S50009-20


          and one (1) count of Possessing a Firearm Without a
          License, 18 Pa.C.S. § 6106(a)(1).

          On September 16, 2013, the Commonwealth having filed a
          notice of intent to seek mandatory sentence on each of
          [Appellant’s] two (2) first[-]degree robbery convictions, this
          [c]ourt sentenced [Appellant] to two (2) concurrent
          sentences of life imprisonment without the possibility of
          parole.[4]

       Trial Court Opinion, … 4/16/14, [at] 1-7 (citations to [the record]
       omitted).

       [Appellant] filed a post-sentence motion, which this court denied.
       He appealed and the Superior Court affirmed. Commonwealth
       v. Ali, [120 A.3d 1063] … (Pa. Super. … 2015) [(unpublished
       memorandum)]. He filed a PCRA petition and the Commonwealth
       agreed to relief in the form of reinstatement of [Appellant’s] right
       to file a petition for allowance of appeal. Our Supreme Court
       denied allowance of appeal on March 7, 2018, Commonwealth
       v. Ali, [182 A.3d 441] … (Pa. … 2018), making [Appellant’s]
       judgment of sentence final on or about June 7, 2018. See 42
       Pa.C.S. § 9545(b)(3) ([stating] judgment of sentence becomes
       final upon, inter alia, the expiration of the time for seeking
       discretionary review from the United States Supreme Court); U.S.
       Sup.Ct.R. 13(1) ([stating,] “[a] petition for a writ of certiorari
       seeking review of a judgment of a lower state court that is subject
       to discretionary review by the state court of last resort is timely
       when it is filed with the Clerk within 90 days after entry of the
       order denying discretionary review[]”).

       [Appellant] filed the instant PCRA petition on April 11, 2018.
       Appointed PCRA counsel, Patrick McMenamin, Esq., filed an
       amended petition on [Appellant’s] behalf, alleging trial counsel
       had been ineffective for failing to investigate an alibi defense. The
       Commonwealth filed a court-ordered response, seeking dismissal
       of the amended petition and this court scheduled a hearing. In
       the interim, [Appellant] requested new counsel.            This court
____________________________________________


4 Appellant’s life sentences were imposed pursuant to the “Third Strike Law.”
See 42 Pa.C.S. § 9714(a)(2) (“Upon conviction for a third or subsequent crime
of violence the court may, if it determines that 25 years of total confinement
is insufficient to protect the public safety, sentence the offender to life
imprisonment without parole.”).


                                           -6-
J-S50009-20


      ultimately granted that request and appointed Brooks Thompson,
      Esq., who filed a second amended petition raising additional
      issues.

      This court convened a hearing on the second amended petition,
      at which PCRA counsel narrowed the issue to whether trial counsel
      had been ineffective for failing to pursue a pre-trial motion
      challenging the stop of [Appellant’s] vehicle on the day of the
      robbery. The parties stipulated to the incorporation of the prior
      testimony of Officer Valleley and James DeHope. [Appellant] then
      presented live testimony from trial counsel, Eugene P. Tinari, Esq.,
      and Detective Goold. The Commonwealth offered live testimony
      from … Sergeant James Petrick. This court denied the second
      amended petition after the hearing and [Appellant] appealed.

PCRA Court Opinion (PCO), 5/18/20, at 1-7.

      Appellant complied with the PCRA court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.         The court

thereafter filed its Rule 1925(a) opinion. Herein, Appellant states one issue

for our review:

      I. Whether the PCRA [c]ourt erred in concluding that trial counsel
      was not ineffective for failing to file and litigate [a motion to
      suppress] evidence derived from the stop of Appellant’s vehicle[,]
      where there is substantial merit to the claim that the vehicle stop
      was not justified by reasonable suspicion?

Appellant’s Brief at 4.

      Preliminarily, we observe:

      When analyzing ineffectiveness claims, we begin with the
      presumption that counsel was effective. Commonwealth v.
      Spotz, … 18 A.3d 244, 259–60 ([Pa.] 2011). “[T]he defendant
      bears the burden of proving ineffectiveness.” Commonwealth v.
      Ligons, 971 A.2d 1125, 1137 ([Pa.] 2009). To overcome the
      presumption of effectiveness, a PCRA petitioner must demonstrate
      that: “(1) the underlying substantive claim has arguable merit;
      (2) counsel whose effectiveness is being challenged did not have
      a reasonable basis for his or her actions or failure to act; and (3)
      the petitioner suffered prejudice as a result of counsel’s deficient

                                     -7-
J-S50009-20


     performance.” Id. “A claim of ineffectiveness will be denied if the
     petitioner’s evidence fails to meet any of these prongs.” Id. To
     establish the second ineffectiveness prong, the petitioner must
     prove that “an alternative not chosen offered a potential for
     success substantially greater than the course actually
     pursued.” Spotz, 18 A.3d at 260 (quoting Commonwealth v.
     Williams, … 899 A.2d 1060, 1064 ([Pa.] 2006)). To establish
     the third prong, the petitioner “must show that there is a
     reasonable probability that the outcome of the proceedings would
     have been different but for counsel’s action or inaction.” Id.

Commonwealth v. Watley, 153 A.3d 1034, 1040 (Pa. Super. 2016).

     In addition,

     [t]his Court has previously found that “[t]he failure to file a
     suppression motion under some circumstances may be evidence
     of ineffective assistance of counsel.” Commonwealth v.
     Metzger, … 441 A.2d 1225, 1228 ([Pa. Super.] 1981); see
     also Commonwealth v. Ransome, 402 A.2d 1379, 1381 ([Pa.]
     1979). “However, if the grounds underpinning that motion are
     without merit, counsel will not be deemed ineffective for failing to
     so move.” Metzger, 441 A.2d at 1228. “[T]he defendant must
     establish that there was no reasonable basis for not pursuing the
     suppression claim and that if the evidence had been suppressed,
     there is a reasonable probability the verdict would have been more
     favorable.” Commonwealth v. Melson, … 556 A.2d 836, 839
     ([Pa. Super.] 1989).

Id. at 1044.

     Here, Appellant avers that his trial counsel acted ineffectively by not

seeking “suppression of evidence derived from the unlawful stop of

[Appellant’s] vehicle[,]” which he claims was not supported by reasonable

suspicion. Appellant’s Brief at 14. Appellant stresses that the stop was made

45 minutes to an hour after the robbery, and .25 miles away from the scene

of the crime.    “Neither the vehicle nor its two occupants matched the

description of the sole perpetrator of the robbery, and the brief observations



                                    -8-
J-S50009-20



of [Appellant] and the passenger were of completely lawful and unremarkable

behavior.” Id. Based on these circumstances, Appellant avers that police

lacked reasonable suspicion to stop his vehicle, and that there is arguable

merit to his claim that counsel should have challenged the stop in a motion to

suppress.

      Appellant further contends that his trial counsel had no reasonable basis

for not raising the illegality of the stop in a suppression motion. At the PCRA

hearing, counsel stated that he did not file such a motion because “there was

nothing recovered” from the stop to suppress. Id. at 23 (quoting N.T. PCRA

Hearing, 1/21/20, at 4). Appellant counters counsel’s testimony, arguing that

if not for the stop, there would have been no direct evidence that he was in

the general vicinity of the robbery close to the time it was committed. He also

points out that, due to the stop, Officer Valleley testified that Appellant was

not dressed appropriately for the winter weather on the day of the robbery,

and he seemingly lied to police that his passenger had vomited. Id. at 23-

24.   “Lastly, and most importantly, the black knit watch[-]style cap was

recovered in the bushes in the area of Chester Ave[nue] and Williams Lane on

January 30, 2012[,] as a direct result of the vehicle stop in that area on

January 27, 2012.” Id. at 24. According to Appellant, but for the illegal stop

of his vehicle, officers would not have later searched that area and found the

hat. Id. Thus, he claims his counsel acted unreasonably in not seeking to

suppress this evidence.




                                     -9-
J-S50009-20



      Finally, Appellant argues that he was prejudiced by the admission of the

evidence stemming from the illegal stop. Again, he points out that the stop

placed him “in the vicinity of the crime on the date of its commission,” and

that it also led to the discovery of the black cap “that was tested for DNA and

found to match the DNA recovered from items in [Appellant’s] home.” Id. at

26. Appellant insists that “[t]he discovery of the … cap, combined with [his]

evasive answers to law enforcement’s questions during the stop, was

extraordinarily damning evidence improperly placed before the fact[-]finder

due to trial counsel’s failure to move to suppress that evidence.” Id. at 26-

27.

      Finally, Appellant claims that the probable cause to support the warrant

for his arrest “was largely based on information derived from the unlawful

stop….” Id. at 27. Appellant’s arrest ultimately led to his confession in this

case and, thus, he suggests that, without the evidence obtained during his

illegal stop, his confession would not have been obtained and admitted against

him at trial. For all of these reasons, Appellant insists he was prejudiced by

his trial counsel’s failure to file a motion to suppress based on the illegality of

the stop of his vehicle.

      We are unconvinced.       First, even if we concluded that Appellant’s

underlying claim has arguable merit, and that his counsel had no reasonable

basis for not filing a motion to suppress evidence obtained from the stop of

his vehicle, Appellant has not demonstrated that he was prejudiced by that

failure. First, we agree with the PCRA court that the black hat would not have

                                      - 10 -
J-S50009-20



been suppressed as fruit of the allegedly illegal stop. See PCO at 11 n.5.

“[T]o prevail on a suppression motion, a defendant must demonstrate a

legitimate expectation of privacy in the area searched or effects seized, and

such expectation cannot be established where a defendant has meaningfully

abdicated     his   control,    ownership     or     possessory     interest.”

See Commonwealth v. Hawkins, 718 A.2d 265, 267 (Pa. 1998).

     Simply put, “no one has standing to complain of a search or
     seizure    of    property   that    he    has    voluntarily
     abandoned.” Commonwealth v. Shoatz, … 366 A.2d 1216,
     1220 ([Pa.] 1976).

     Our Supreme Court has explained, “abandonment of a privacy
     interest is primarily a question of intent and may be inferred from
     words      spoken,      acts    done,     and    other    objective
     facts.” [Commonwealth v.] Dowds, 761 A.2d [1125,] 1131
     [(Pa. 2000)]. “All relevant circumstances existing at the time of
     the alleged abandonment should be considered.” Shoatz, 366
     A.2d at 1220. “The issue is not abandonment in the strict
     property-right sense, but whether the person prejudiced by the
     search had voluntarily discarded, left behind, or otherwise
     relinquished his interest in the property in question so that he
     could no longer retain a reasonable expectation of privacy with
     regard to it at the time of the search.” Id.

Commonwealth v. Kane, 210 A.3d 324, 330–31 (Pa. Super. 2019), appeal

denied, 218 A.3d 856 (Pa. 2019).

     Here, the PCRA court concluded that Appellant failed to meet his burden

of proving an expectation of privacy in the location where the hat was found,

or in the hat itself. See PCO at 11 n.5 (citing Dowds, supra). We agree.

Appellant does not attempt to argue that he had a privacy interest in the

property where the hat was found, which was owned by an unknown third-

party. Moreover, Appellant clearly abandoned the hat, which remained on the

                                   - 11 -
J-S50009-20



ground, underneath bushes, for three days after the stop of his vehicle.

Although Appellant was released after the stop, he did not retrieve the hat,

indicating that he intended to abandon it. Thus, we agree with the PCRA court

that the hat would not have been suppressible as fruit of the purportedly illegal

stop of Appellant’s vehicle.

      Second, we also reject Appellant’s suggestion that the purportedly illegal

stop of his vehicle also rendered his arrest illegal and his confession

involuntary. The warrant for Appellant’s arrest was supported by probable

cause, even without consideration of any evidence stemming from the stop of

his vehicle. For instance, the affidavit stated that two days after the robbery,

two anonymous individuals came into the police station and identified

Appellant as the person they saw in still photographs of the robber that were

shown by the local media.      See Affidavit of Probable Cause (Attached to

Criminal Complaint), 4/19/12, at 3. Police then searched Appellant’s records,

revealing his lengthy criminal history. Id. They also discovered Appellant’s

home address, and that he shared his residence with Connie Johnson, who

owned a gun similar to the one used in the robbery.           Id.   When police

surveilled Appellant’s residence, they observed a bike outside his home that

was similar to the one used by the robber. Id. at 4. A search warrant was

obtained for Appellant’s residence, revealing a .38 caliber gun and cash, as

well as items similar to those worn by the robber, including fingerless gloves,

gray sweatpants, a black hat, and gray sneakers. Id. We conclude that, even

without considering the stop of Appellant’s vehicle, or any evidence that he

                                     - 12 -
J-S50009-20



claims was linked thereto, the totality of these circumstances was sufficient to

demonstrate probable cause that Appellant was involved in the robbery. See

Commonwealth v. Taylor, 850 A.2d 684, 686-87 (Pa. Super. 2004) (“The

test in this Commonwealth for determining whether probable cause exists for

the issuance of an arrest warrant is the ‘totality of the circumstances.’ Illinois

v. Gates, 462 U.S. 213 … (1983). In determining whether probable cause

exists, a magistrate is not required to find a showing of criminal activity; mere

probability of such criminal activity is sufficient for probable cause.”).

Therefore, we reject Appellant’s suggestion that his arrest was illegal and his

confession involuntary.

      In sum, considering the evidence discovered inside Appellant’s home,

the black hat that he abandoned in the bushes of a third-party’s yard, and his

confession to committing the robbery, he has failed to demonstrate that he

was prejudiced by counsel’s failure to seek suppression of the evidence

stemming from the stop of his vehicle. Such evidence would have amounted

only to his presence near the scene of the robbery approximately 45 minutes

after it was committed, and his evasive answers to questions by Officer

Valleley. There is not a reasonable probability that the suppression of this

evidence would have changed the outcome of his trial. Therefore, the PCRA




                                     - 13 -
J-S50009-20



court did not err in rejecting his ineffectiveness claim and denying his

petition.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/21




____________________________________________


5 Our rationale for affirming the order dismissing Appellant’s petition varies
from the reasons offered by the PCRA court. Specifically, the court denied
Appellant’s petition for the following reasons: (1) counsel had a reasonable
basis for not filing a suppression motion, because no suppressible evidence
stemmed from the stop; (2) the stop of Appellant’s vehicle was lawful because
it was supported by reasonable suspicion; and (3) even if the stop was
unlawful, the evidence recovered as a result thereof would have been
inevitably discovered by lawful means. See PCO at 9-12. We express no
opinion on the validity of the court’s conclusions in these regards. Instead,
we simply choose to rely on what, in our view, is the more clear-cut issue of
Appellant’s failure to demonstrate prejudice, and affirm the court’s order
denying his petition on that basis. See Commonwealth v. Hutchins, 760
A.2d 50, 54 (Pa. Super. 2000) (“[T]his Court may affirm the decision of the
PCRA [c]ourt if it is correct on any basis.”) (citations omitted).


                                          - 14 -